DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 are objected to because of the following informalities:
Regarding claim 1, on line 3, it appears that the phrase “first beamforming network” is redundant (repeated twice).  Also, it appears that there is an extra “period” at the end of this claim that is redundant.
Regarding claim 4, on line 3, it appears that the word “inputs” after the word “polarity” should instead be “input”.  Also, on line 7, it appears that the word “input” after the word “polarity” should instead be “inputs”.
Claims 2-5 are also objected to as being dependent on claim 1 and containing the same deficiency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim is currently directed to “a system for increasing downlink transmission beam count by combining two beamforming networks”.  However, the claim does not recite any structural part of the claimed system.  The two claimed “using” steps describe the use of a first beamforming network and a second beamforming network to generate respective beams, but the claim is not clear as to whether the system includes the claimed beamforming networks.  This claim is therefore considered indefinite.  It appears that this claim should instead be directed to “a method” rather than “a system”.
Claims 2-5 are also rejected as being dependent on claim 1 and containing the same deficiency.

Claim 1 recites the limitation "the number of downlink transmission beams" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the number of uniquely-directed downlink transmission beams" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are also rejected as being dependent on claim 1 and containing the same deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 11,114,758. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a system for increasing downlink transmission beam count by combining two beamforming networks, said system comprising: using a first beamforming network first beamforming network connected to a cross- polarized phased-array antenna via a set of first-polarity inputs to generate a first set of downlink transmission beams having a first beam polarity” corresponds to “a method for increasing downlink transmission beam count by combining two beamforming networks, said method comprising:  generating a first set of downlink transmission beams having a first beam polarity using a first beamforming network connected to a cross-polarized phased-array antenna via a set of first-polarity inputs” in claim 15 of the above U.S. Patent.
Lastly, “using a second beamforming network connected to the cross-polarized phased-array antenna via a set of second-polarity inputs to generate a second set of beams having a second beam polarity, thereby doubling the number of downlink transmission beams that could be accommodated using only the first beamforming network or only the second beamforming network” corresponds to “generating a second set of beams having a second beam polarity using a second beamforming network connected to the cross-polarized phased-array antenna via a set of second-polarity inputs, thereby doubling the number of downlink transmission beams that could be accommodated using only the first beamforming network or only the second beamforming network” in claim 15 of the above U.S. Patent.
Other than a slight difference in wording, claim 1 is considered an obvious variant of claim 15 of the above U.S. Patent that is not patentably distinct.
Regarding claim 2, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 17 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467